Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                      CASE NO.:1:19-cv-20934-CIV-MARTINEZ-OTAZO-REYES

ERNESTO RIVERA,
     Plaintiff,

vs.

DOVE INVESTMENT CORPORATION and
SHAFRITZ AND ASSOCIATES, P.A.,
      Defendants.
_______________________________________/

                                 JOINT CONFERENCE REPORT

         In accordance with the Court's Order requiring the Parties to file a joint conference report

  and a joint proposed scheduling order [DE 6] (the “Order”), the Parties file their Joint Conference

  Report and Proposed Scheduling Order.

                                       S.D. Fla. Local Rule 16.1
         1.      S.D.Fla.L.R. 16.1(b)(2)(A). Likelihood of Settlement.

       The parties agree that there is not a possibility of settlement.

         2.      S.D.Fla.L.R. 16.1(b)(2)(B). Likelihood of Appearance of Additional Parties.

       The Parties do not anticipate the appearance of other parties.

         3.      S.D.Fla.L.R. 16.1(b)(2)(C). Proposed Limits on the Time to:

                 i.       to join other parties and to amend the pleadings;

                 ii.      to file dispositive pretrial motions, motions to strike or exclude expert

  witnesses, and motions in limine; and

                 iii.     to complete all discovery.

       See Attachment A in this report.

         4.      S.D.Fla.L.R. 16.1(b)(2)(D). Proposals for the Formulation and Simplification

  of Issues, Including the Elimination of Frivolous Claims and Defenses and the Number and

  Timing of Motions for Summary Judgment or Partial Summary Judgment.
Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 2 of 6



        None at this time. The Parties will continue to assess the viability of claims and defenses

  and will provide notice to the Court of any proposals that arise. However, if supported by

  evidence, the Parties anticipate filing motions for summary judgment.

           5.      S.D.Fla.L.R. 16.1(b)(2)(E). The Necessity or Desirability of Amendments to

  the Pleadings.

        The Parties do not anticipate needing to amend the pleadings at this time, however, they

  reserve the right to do so.

           6.      S.D.Fla.L.R. 16.1(b)(2)(F). The Possibility of Obtaining Admissions of Fact

  and Documents that Will Avoid Unnecessary Proof, Stipulations Regarding Authenticity of

  Documents and the Need for Advance Rulings from the Court on the Admissibility of

  Evidence.

        The Parties will attempt to minimize the need for advance rulings by the Court and

  unnecessary proof by admitting facts that are not disputed and stipulating to the authenticity of

  documents. At this time, the Parties have made no stipulations regarding evidence.

           7.      S.D.Fla.L.R. 16.1(b)(2)(G). Suggestions for the Avoidance of Unnecessary

  Proof and Cumulative Evidence.

        None at this time, although the Parties will continue to discuss suggestions for avoiding

unnecessary proof and cumulative evidence throughout the litigation.

           8.      S.D.Fla.L.R. 16.1(b)(2)(H). Suggestions on the Advisability of Referring

  Matters to the Magistrate Judge or Master.

           The parties do not consent to a Magistrate Judge or Master.

           9.      S.D.Fla.L.R. 16.1(b)(2)(I). Preliminary Estimate of the Time Required for

  Trial.

        The Parties estimate that the trial of this matter will take approximately three (3) trial days,
Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 3 of 6



  including jury selection.

          10.     S.D.Fla.L.R. 16.1(b)(2)(J). Requested Dates for Conferences Before Trial,

  Final Pretrial Conference and Trial.

       Conferences Before Trial: The Parties do not anticipate the need for conferences before trial

at this time but will ask the Court for such a conference if they deem it appropriate in the future.

Final Pretrial Conference: The Parties do not anticipate the need for a final conference but will ask

the Court for such a conference if they deem it appropriate in the future. Trial: The Parties request

that the trial of this cause be set on or about the date listed in the appended Attachment A.

          11.     S.D.Fla.L.R. 16.1(b)(2)(K). Any issues about: (i) disclosure, discovery, or

  preservation of electronically stored information, including the form or forms in which it should

  be produced; (ii) claims of privilege or of protection as trial-preparation materials, including -- if

  the parties agree on a procedure to assert those claims after production -- whether to ask the court

  to include their agreement in an order under Federal Rule of Evidence 502; and (iii) when the

  parties have agreed to use the ESI Checklist available on the Court’s website

  (www.flsd.uscourts.gov), matters enumerated on the ESI Checklist.

       The parties agree that whenever possible all production exchange be in electronic format.

  Electronic Stored Information (“ESI”) must be produced in a searchable format, preferably “.pdf”

  and when requested, it must be supplemented by reproducing it in its native format along with

  metadata. The parties do not anticipate any claims of privilege at this time but reserve the right to

  do so in the future.

          12.     Whether the trial will be by jury or non-jury.

       The Parties agreed trial by jury.

          13.     Outline of the legal element of each claim and defense raised by the

  pleadings.
Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 4 of 6



       Plaintiff alleges that Defendants violated sections 1692(e) and (f) of the FDCPA by

misrepresenting the character, status of the debt. Defendant has filed a motion to dismiss which still

pending before this Court.

           14.   Good faith estimate of the specific dollar valuation of actual damages and

  other relief at issue.

       Statutory damages of $1,000.00 in accordance with 15 U.S.C. § 1692k(a)(2)(A). Damages

  for emotional distress to be determined by a jury. These damages are unliquidated and do not lend

  themselves to a statement of calculation but may be subject to an award of damages. Such

  damages will be determined by the jury in this case. See Williams v. Trader Pub. Co., 218 F.3d

  481, 486-487 (5th Cir. 2000); Burrell v. Crown Central Petroleum, Inc., 177 F.R.D. 376, 386

  (E.D.Tex.1997); Morrison Knudsen Corp., v. Fireman'sFund Ins. Co., 175 F.3d 1221 (10th Cir.

  1999).

           15.   The need for variance from the discovery limitations imposed by Local Rule

  and/or the Federal Rules of Civil Procedure, including the grounds supporting the

  requested variance.

       The parties don’t have a need for variance from discovery limitation at this time.




                           THIS PART INTETIONALLY LEFT BLANK
Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 5 of 6




                                         Respectfully Submitted May 16, 2019




  /s/ Leo Bueno                          /s/ Hugh Shafritz
  Leo Bueno, Fla. Bar #: 716261          Hugh Shafritz, Esquire
  LEO BUENO, ATTORNEY, P.A.              Shafritz and Associates, P.A.
  P.O. Box 141679,                       601 North Congress Avenue, Suite 424
  Coral Gables, FL 33114-1679            Delray Beach, Florida 33445
  305-669-5260 [tel]                     (561) 276-3421
  Leo@BuenoLaw.com                       E-Mail: pleadings@collectionslawfirm.com
                                         FL Bar No. 0031372
  /s/ Joey D. Gonzalez
  Joey D. Gonzalez, Fla. Bar #: 127554   Attorney for Defendants
  JOEY GONZALEZ, ATTORNEY, P.A.
  P.O. Box 145073,
  Coral Gables, FL 33114-5073
  305-720-3114 [tel
  joey@joeygonzalezlaw.com

  Attorneys for Plaintiff
Case 1:19-cv-20934-JEM Document 20 Entered on FLSD Docket 05/16/2019 Page 6 of 6



                                Pretrial Deadlines and Trial Date

        The Parties propose to adhere to the following schedule:

  2019-08-19     Joinder of Additional Parties and motions for class certification.
  2019-09-18     Parties shall exchange expert witness summaries and reports.
                 Parties shall exchange written lists containing the names and addresses
  2019-09-28     of all witnesses intended to be called at trial and only those witnesses
                 listed shall be permitted to testify.
                 Parties exchange rebuttal expert witness summaries and reports. Note:
                 These provisions pertaining to expert witnesses do not apply to treating
  2019-10-18     physicians, psychologists or other health providers (if a Daubert or
                 Markman hearing may be necessary, the parties are to add that as an
                 additional deadline at the bottom of Attachment A).
  2019-12-07     All discovery, including expert discovery, shall be completed.
  2019-12-17     A mediator must be selected.
                 All Daubert motions must be filed. All summary judgment and other
                 dispositive motions must be filed. A minimum of eight (8) weeks is
  2020-01-06     required for the Court to review dispositive motions prior to filing of
                 the joint pretrial stipulation. If no dispositive motions will be filed,
                 clearly note this fact in the Joint Scheduling Report.
  2020-02-15     Mediation shall be completed.
  2020-03-01     All Pretrial Motions and Memoranda of Law must be filed.
  2020-03-16     Joint Pretrial Stipulation must be filed.
                 Proposed jury instructions and/or proposed findings of fact and
  2020-04-08
                 conclusions of law must be filed.
  2020-04-14     Deposition designations must be filed.
  2020-04-23     Beginning of Trial Period




                                      [ATTACHMENT A]
